DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/533,812, filed on August 7, 2019.

Specification
The disclosure is objected to because of the following informalities:
Page 1, paragraph 1, line 2: After “2019”, add a comma and “now issued U.S. Pat. No. 11,264,492”.
Page 4, paragraph 16, line 1: Delete the comma after “source”.
Page 6, paragraph 20, line 1: Change “form” to “from”.
Page 7, paragraph 23, line 3: Change “pattern” to “patterning”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hongwei Chen et al., Enhancement-Mode AlGaN/GaN HEMTs Fabricated by Standard Fluorine Ion Implantation with a Si3N4 Energy-Absorbing Layer, Electrochemical and Solid-State Letters, March 14, 2011, Vol. 14, No. 6, pages H229-H231, Figures 1 and 4.

    PNG
    media_image1.png
    478
    311
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    276
    314
    media_image2.png
    Greyscale

Regarding claim 1: Chen discloses a method for fabricating high electron mobility transistor (HEMT) (Chen: E-mode HEMT), comprising: forming a buffer layer (Chen: GaN, which comprises a channel and buffer layer, both of GaN) on a substrate (Chen: Silicon Substrate); forming a barrier layer (Chen: AlGaN) on the buffer layer (Chen: GaN); forming a hard mask (Chen: Si3N4 layer) on the barrier layer (Chen: AlGaN); and performing an ion implantation process (Chen: F+ implantation) through the hard mask (Chen: Si3N4) to form a doped region (Chen: F-) in the barrier layer (Chen: AlGaN) and the buffer layer (Chen: GaN).  Chen, pages H229 (process), H230 (distribution of implant); H231 (Conclusion section confirming implant in both AlGaN barrier layer and channel and buffer layer).
Regarding claim 4, which depends from claim 1: Chen discloses that the buffer layer (Chen: GaN) comprises a group III-V semiconductor.  Chen, page H229.
Regarding claim 5, which depends from claim 4: Chen discloses that the buffer layer (Chen: GaN) comprises gallium nitride (GaN).  Id.
Regarding claim 6, which depends from claim 1: Chen discloses that the barrier layer (AlGaN) comprise AlxGa1-xN.  Id.
Regarding claim 7, which depends from claim 1: Chen discloses that the doped region (F-) comprises fluorine.  Id.
Regarding claim 8, which depends from claim 7:  Chen discloses that a concentration of fluorine decreases from the barrier layer (Chen: AlGaN) to the buffer layer (Chen GaN).  Chen Figure 4; Chen, page H231 (Conclusion section).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, and further in view of Tsuchiya, U.S. Pat. Pub. No. 2014/0273482, Figures 1-2D and Bridger, U.S. Pat. No. 8,455,920.

    PNG
    media_image3.png
    437
    1007
    media_image3.png
    Greyscale

Regarding claim 2, which depends from claim 1: Chen discloses removing the hard mask to form a first trench and forming a gate electrode; and forming a source electrode and a drain electrode adjacent to two sides of the gate electrode.  Chen, page H229.  Chen does not disclose removing both the hard mask and the barrier layer to form a first trench; forming a gate dielectric layer on the hard mask and into the first trench; forming a gate electrode on the gate dielectric layer.
Tsuchiya Figures 1 and 2A-2D disclose a method for forming a HEMT, including removing the hard mask (10) and the barrier layer (3) to form a first trench (3a); forming a gate dielectric layer (4) on the hard mask (10) and into the first trench (3a); forming a gate electrode (5, 6) on the gate dielectric layer (4); and forming a source electrode (7) and a drain electrode (8) adjacent to two sides of the gate electrode (5, 6).  Tsuchiya specification ¶¶ 24-53.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Tsuchiya steps in Chen because the Tsuchiya discloses an alternative way of forming the gate, source, and drain electrodes.  See Bridger specification, col. 3, ll. 10-17 (disclosing gate insulator and gate electrode arrangement and an alternate Schottky contact arrangement), 59-65 (fluorine implant).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, Tsuchiya, and Bridger, and further in view of Chiu, U.S. Pat. Pub. No. 2016/0293723, Figures 2A-2F.

    PNG
    media_image4.png
    637
    918
    media_image4.png
    Greyscale

Regarding claim 3, which depends from claim 2: Tsuchiya discloses removing the gate dielectric layer (4), and later removing the hard mask (10) and the barrier layer (3) to form a second trench (3b) and a third trench (3c) adjacent to two sides of the gate electrode (5, 6); and forming the source electrode (7) in the second trench (3b) and the drain electrode (8) in the third trench (3c).  See Tsuchiya specification ¶¶ .  Tsuchiya does not disclose removing the gate dielectric layer, the hard mask, and the barrier layer to form a second trench and a third trench adjacent to two sides of the gate electrode; and forming the source electrode in the second trench and the drain electrode in the third trench.
Chiu Figures 2A-2F, directed to making a HEMT device, discloses depositing the gate dielectric layer (220) along the surface of the device and then removing the gate dielectric layer (220) and the silicon nitride passivation layer (212) to form a second trench and a third trench adjacent to two sides of the gate electrode (222); and forming the source electrode (224) in the second trench and the drain electrode (224) in the third trench.  Chiu specification ¶¶ 14-38.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Chiu gate dielectric layer deposition and removal steps in the combination because the modification would have involved the use of a known step for the same purpose.  MPEP § 2144.06.  Once combined, the combination discloses removing the gate dielectric layer, the hard mask, and the barrier layer to form a second trench and a third trench adjacent to two sides of the gate electrode; and forming the source electrode in the second trench and the drain electrode in the third trench.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897